Exhibit 10.26
          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document
Section 409A Nonqualified Deferred Compensation Plan
Effective January 1, 2009
For Amounts Deferred or Vested On and After January 1, 2005

 



--------------------------------------------------------------------------------



 



          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document
TABLE OF CONTENTS

              Page  
ARTICLE 1 Definitions
    1  
 
       
ARTICLE 2 Selection, Enrollment, Eligibility
    8  
 
       
2.1 Selection by Committee
    8  
 
       
2.2 Enrollment and Eligibility Requirements; Commencement of Participation
    8  
 
       
ARTICLE 3 Deferral Commitments/Company Contribution Amounts/Company Matching
Amounts /Vesting/Crediting/Taxes
    8  
 
       
3.1 Maximum Deferrals
    9  
 
       
3.2 Timing of Deferral Elections; Effect of Election Form
    9  
 
       
3.3 Withholding and Crediting of Annual Deferral Amounts
    11  
 
       
3.4 Company Contribution Amount
    11  
 
       
3.5 Company Matching Amount
    12  
 
       
3.6 Vesting
    12  
 
       
3.7 Crediting/Debiting of Account Balances
    13  
 
       
3.8 FICA and Other Taxes
    15  
 
       
ARTICLE 4 Short-Term Payout; Unforeseeable Emergencies
    15  
 
       
4.1 Short-Term Payouts
    15  
 
       
4.2 Postponing Short-Term Payouts
    16  
 
       
4.3 Other Benefits Take Precedence Over Short-Term Payouts
    16  
 
       
4.4 Unforeseeable Emergencies
    16  
 
       
ARTICLE 5 Retirement Benefit
    17  
 
       
5.1 Retirement Benefit
    17  
 
       
5.2 Payment of Retirement Benefit
    17  
 
       
ARTICLE 6 Pre-Retirement Survivor Benefit
    18  
 
       
6.1 Pre-Retirement Survivor Benefit
    18  
 
       
6.2 Payment of Pre-Retirement Survivor Benefit
    18  
 
       
ARTICLE 7 Termination Benefit
    19  
 
       
7.1 Termination Benefit
    19  
 
       

- i -



--------------------------------------------------------------------------------



 



          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document

              Page  
7.2 Payment of Termination Benefit
    19  
 
       
ARTICLE 8 Disability Benefit
    19  
 
       
8.1 Disability Benefit
    19  
 
       
8.2 Payment of Disability Benefit
    20  
 
       
ARTICLE 9 Post-Retirement Survivor Benefit
    20  
 
       
9.1 Death Prior to Completion of Retirement Benefit
    20  
 
       
9.2 Payment of Post-Retirement Survivor Benefit
    20  
 
       
ARTICLE 10 Beneficiary Designation
    20  
 
       
10.1 Beneficiary
    20  
 
       
10.2 Beneficiary Designation; Change; Spousal Consent
    20  
 
       
10.3 Acknowledgement
    21  
 
       
10.4 No Beneficiary Designation
    21  
 
       
10.5 Doubt as to Beneficiary
    21  
 
       
10.6 Discharge of Obligations
    21  
 
       
ARTICLE 11 Leave of Absence
    21  
 
       
11.1 Paid Leave of Absence
    21  
 
       
11.2 Unpaid Leave of Absence
    21  
 
       
ARTICLE 12 Termination of Plan, Amendment or Modification
    21  
 
       
12.1 Termination of Plan
    22  
 
       
12.2 Amendment
    22  
 
       
12.3 Plan Agreement
    22  
 
       
12.4 Effect of Payment
    22  
 
       
ARTICLE 13 Administration
    22  
 
       
13.1 Committee Duties
    23  
 
       
13.2 Administration Upon Change In Control
    23  
 
       
13.3 Agents
    23  
 
       
13.4 Binding Effect of Decisions
    23  
 
       
13.5 Indemnity of Committee
    23  
 
       

- ii -



--------------------------------------------------------------------------------



 



          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document

              Page  
13.6 Employer Information
    23  
 
       
ARTICLE 14 Other Benefits and Agreements
    24  
 
       
14.1 Coordination with Other Benefits
    24  
 
       
ARTICLE 15 Claims Procedures
    24  
 
       
15.1 Presentation of Claim
    24  
 
       
15.2 Notification of Decision
    24  
 
       
15.3 Review of a Denied Claim
    25  
 
       
15.4 Decision on Review
    25  
 
       
15.5 Legal Action
    26  
 
       
ARTICLE 16 Trust
    26  
 
       
16.1 Establishment of the Trust
    26  
 
       
16.2 Interrelationship of the Plan and the Trust
    26  
 
       
16.3 Distributions From the Trust
    26  
 
       
ARTICLE 17 Miscellaneous
    26  
 
       
17.1 Status of Plan
    26  
 
       
17.2 Unsecured General Creditor
    26  
 
       
17.3 Employer’s Liability
    27  
 
       
17.4 Nonassignability
    27  
 
       
17.5 Not a Contract of Employment
    27  
 
       
17.6 Furnishing Information
    27  
 
       
17.7 Terms
    27  
 
       
17.8 Captions
    27  
 
       
17.9 Governing Law
    27  
 
       
17.10 Notice
    27  
 
       
17.11 Successors
    28  
 
       
17.12 Spouse’s Interest
    28  
 
       
17.13 Validity
    28  
 
       
17.14 Incompetent
    28    

- iii -



--------------------------------------------------------------------------------



 



          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document

              Page  
17.15 Domestic Relations Orders
    28  
 
       
17.16 Distribution in the Event of Income Inclusion Under Code Section 409A
    28  
 
       
17.17 Deduction Limitation on Benefit Payments
    29  
 
       
APPENDIX A
    30  

- iv -



--------------------------------------------------------------------------------



 



          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document
KB HOME
SECTION 409A NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective January 1, 2009
Purpose
          This Plan applies with respect to compensation deferred or vested on
and after January 1, 2005. There is a separate KB Home Nonqualified Deferred
Compensation Plan, effective as of March 1, 2001, that applies with respect to
amounts deferred and vested prior to January 1, 2005. The purpose of this Plan
is to provide specified benefits to a select group of management or highly
compensated Employees who contribute materially to the continued growth,
development and future business success of KB Home, a Delaware corporation, and
its subsidiaries, if any, that sponsor this Plan. This Plan shall be unfunded
for tax purposes and for purposes of Title I of ERISA.
          This Plan is intended to comply with all applicable law, including
Code Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention. In order to
transition to the requirements of Code Section 409A and related Treasury
Regulations, the Committee may make available to Participants certain transition
relief provided under Notice 2006-79 and Notice 2007-86, as described more fully
in Appendix A of this Plan.
ARTICLE 1
Definitions
          For the purposes of this Plan, unless otherwise clearly apparent from
the context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to a Participant, an entry on
the records of the Employer equal to the sum of the Participant’s Annual
Accounts. The Account Balance shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to a Participant, or his or her designated Beneficiary, pursuant to
this Plan.   1.2   “Annual Account” shall mean, with respect to a Participant,
an entry on the records of the Employer equal to (a) the sum of the
Participant’s Annual Deferral Amount, Company Contribution Amount and Company
Matching Amount for any one Plan Year, plus (b) amounts credited or debited to
such amounts pursuant to this Plan, less (c) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Annual Account for such Plan Year. The Annual Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

1



--------------------------------------------------------------------------------



 



          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document

1.3   “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary and Bonus that a Participant defers in accordance with Article 3 for any
one Plan Year, without regard to whether such amounts are withheld and credited
during such Plan Year.   1.4   “Annual Installment Method” shall mean the method
used to determine the amount of each payment due to a Participant who has
elected to receive a benefit over a period of years in accordance with the
applicable provisions of the Plan. The amount of each annual payment due to the
Participant shall be calculated by multiplying the balance of the Participant’s
benefit by a fraction, the numerator of which is one and the denominator of
which is the remaining number of annual payments due to the Participant. The
amount of the first annual payment shall be calculated as of the close of
business on or around the Participant’s Benefit Distribution Date, and the
amount of each subsequent annual payment shall be calculated on or around each
anniversary of such Benefit Distribution Date. For purposes of this Plan, the
right to receive a benefit payment in annual installments shall be treated as
the entitlement to a single payment.   1.5   “Base Salary” shall mean the annual
cash compensation relating to services performed during any calendar year,
excluding distributions from nonqualified deferred compensation plans, bonuses,
commissions, overtime, fringe benefits, stock options, relocation expenses,
incentive payments, non-monetary awards, director fees and other fees, and
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Employee’s gross
income). Base Salary shall be calculated before reduction for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or nonqualified plans of any Employer and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code Sections
125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee.   1.6   “Beneficiary” shall mean one or more
persons, trusts, estates or other entities, designated in accordance with
Article 10, that are entitled to receive benefits under this Plan upon the death
of a Participant.   1.7   “Beneficiary Designation Form” shall mean the form
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to designate one or more Beneficiaries.   1.8
  “Benefit Distribution Date” shall mean the date upon which all or an
objectively determinable portion of a Participant’s vested benefits will become
eligible for distribution. Except as otherwise provided in the Plan, a
Participant’s Benefit Distribution Date shall be determined based on the
earliest to occur of an event or scheduled date set forth in Articles 4 through
9, as applicable.   1.9   “Board” shall mean the board of directors of the
Company.

2



--------------------------------------------------------------------------------



 



          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document

1.10   “Bonus” shall mean compensation earned by a Participant under any
Employer’s annual bonus plan (and shall not include any other incentive
compensation).   1.11   “Change in Control” shall mean the first to occur of
either of the following events:

  (a)   individuals who, as of March 1, 2001, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the directors constituting the Board of Directors, provided
that any person becoming a director subsequent to March 1, 2001, whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least three-quarters (3/4) of the then directors who are members of the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is (i) in connection with the acquisition by a
third person, including a “group” as such term is used in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (the “Act”), of beneficial
ownership, directly or indirectly, of 20% or more of the combined voting
securities ordinarily having the right to vote for the election of directors of
the Company (unless such acquisition of beneficial ownership was approved by a
majority of the Board of Directors who are members of the Incumbent Board), or
(ii) in connection with an actual or threatened election contest relating to the
election of the directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Act) shall be, for purposes of this
Plan, considered as though such person were a member of the Incumbent Board; or
    (b)   the Board of Directors (a majority of which shall consist of directors
who are members of the Incumbent Board) has determined that a Change in Control
shall have occurred.

1.12   “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.   1.13   “Committee” shall mean the committee described in
Article 13.   1.14   “Company” shall mean KB HOME, a Delaware corporation, and
any successor to all or substantially all of the Company’s assets or business.  
1.15   “Company Contribution Amount” shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.4.   1.16   “Company Matching
Amount” shall mean, for any one Plan Year, the amount determined in accordance
with Section 3.5.   1.17   “Director” shall mean any member of the board of
directors of any Employer.   1.18   “Disability” or “Disabled” shall mean that a
Participant is either (a) unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (b) by reason of any medically
determinable physical or

3



--------------------------------------------------------------------------------



 



          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document

    mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Participant’s Employer. For purposes
of this Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration. A Participant shall also be
deemed Disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant’s Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section. Notwithstanding the foregoing,
and solely for purposes of vesting under Section 3.6(d), “Disability” shall mean
a period of disability during which a Participant qualifies for permanent
disability benefits under the KB Home Long-term Disability Plan, or, if a
Participant does not participate in such plan, a period of disability during
which the Participant would have qualified for permanent disability benefits
under such plan had the Participant been a participant in such plan, as
determined in the sole discretion of the Committee, and if the Participant’s
Employer does not sponsor such plan, or discontinues to sponsor such plan,
Disability shall be determined by the Committee in its sole discretion.

1.19   “Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.   1.20  
“Employee” shall mean a person who is an employee of an Employer.   1.21  
“Employer(s)” shall be defined as follows:

  (a)   Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.     (b)   For
the purpose of determining whether a Participant has experienced a Separation
from Service, the term “Employer” shall mean:

  (i)   The entity for which the Participant performs services and with respect
to which the legally binding right to compensation deferred or contributed under
this Plan arises; and     (ii)   All other entities with which the entity
described above would be aggregated and treated as a single employer under Code
Section 414(b) (controlled group of corporations) and Code Section 414(c) (a
group of trades or businesses, whether or not incorporated, under common
control), as applicable. In order to identify the group of entities described in
the preceding sentence, the Committee shall use an ownership threshold of at
least 50% as a substitute for the 80% minimum ownership threshold that appears
in, and otherwise must be used when applying, the applicable provisions of
(A) Code Section 1563 for determining a controlled

4



--------------------------------------------------------------------------------



 



          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document

      group of corporations under Code Section 414(b), and (B) Treas. Reg.
§1.414(c)-2 for determining the trades or businesses that are under common
control under Code Section 414(c).

1.22   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.   1.23   “401(k) Plan” shall mean, that
certain KB HOME 401(k) Savings Plan adopted by the Employer, as it may be
amended from time to time.   1.24   “Participant” shall mean any Employee
(i) who is selected by the Board (or a committee to which the Board has
delegated such authority) from among the highly compensated and management
employees of the Employer to participate in the Plan, (ii) who elects to
participate in the Plan, (iii) who signs a Plan Agreement, an Election Form and
a Beneficiary Designation Form, (iv) whose signed Plan Agreement, Election Form
and Beneficiary Designation Form are accepted by the Committee, (v) who
commences participation in the Plan, and (vi) whose Plan Agreement has not
terminated. A spouse or former spouse of a Participant shall not be treated as a
Participant in the Plan or have an account balance under the Plan, even if he or
she has an interest in the Participant’s benefits under the Plan as a result of
applicable law or property settlements resulting from legal separation or
divorce.   1.25   “Performance-Based Compensation” shall mean compensation the
entitlement to or amount of which is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months, as determined by the
Committee in accordance with Treas. Reg. §1.409A-1(e).   1.26   “Plan” shall
mean the KB HOME Section 409A Nonqualified Deferred Compensation Plan, which
shall be evidenced by this instrument, as it may be amended from time to time,
and by any other documents that together with this instrument define a
Participant’s rights to amounts credited to his or her Account Balance.   1.27  
“Plan Agreement” shall mean a written agreement in the form prescribed by or
acceptable to the Committee that evidences a Participant’s agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant. Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant. Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan.   1.28   “Plan
Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.   1.29   “Retirement,”
“Retire(s)” or “Retired” shall mean with respect to a Participant who is an
Employee, a Separation from Service for any reason other than a leave of
absence, death or

5



--------------------------------------------------------------------------------



 



          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document

    Disability at such time as the sum of the Employee’s age and Years of
Service equals at least sixty-five (65) or more, provided that the Employee is
then at least fifty-five (55) years of age.

1.30   “Separation from Service” shall mean a termination of services provided
by a Participant to his or her Employer, whether voluntarily or involuntarily,
other than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h). In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:

  (a)   For a Participant who provides services to an Employer as an Employee,
except as otherwise provided in part (c) of this Section, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with such Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).

     If a Participant is on military leave, sick leave, or other bona fide leave
of absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer. For purposes of this paragraph, where a leave of absence is due to any
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months, where such
impairment causes the Participant to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment,
a 29-month period of absence shall be substituted for such 6-month period.

  (b)   For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in part (c) of this Section, a
Separation from Service shall occur upon the expiration of the contract (or in
the case of more than one contract, all

6



--------------------------------------------------------------------------------



 



          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document

      contracts) under which services are performed for such Employer, provided
that the expiration of such contract(s) is determined by the Committee to
constitute a good-faith and complete termination of the contractual relationship
between the Participant and such Employer.

  (c)   For a Participant who provides services to an Employer as both an
Employee and an independent contractor, a Separation from Service generally
shall not occur until the Participant has ceased providing services for such
Employer as both as an Employee and as an independent contractor, as determined
in accordance with the provisions set forth in parts (a) and (b) of this
Section, respectively. Similarly, if a Participant either (i) ceases providing
services for an Employer as an independent contractor and begins providing
services for such Employer as an Employee, or (ii) ceases providing services for
an Employer as an Employee and begins providing services for such Employer as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services for such Employer in both capacities, as determined in accordance with
the applicable provisions set forth in parts (a) and (b) of this Section.

     Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee.

  (d)   For purposes of this Subsection, services performed for the Employer
shall include service performed both for the Employer and for any other
corporation that is a member of the same “controlled group” of corporations as
the Employer under Section 414(b) of the Code or any other trade or business
(such as a partnership)_that is under common control with the Employer as
determined under Section 414(c) of the Code, in each case as modified by
Treasury Regulation Section 1.409A-1(h)(3) and substituting “at least
50 percent” for “at least 80 percent” each place it appears in Section 1563(a)
of the Code or Treasury Regulation Section 1.414(c)-2.

1.31   “Specified Employee” shall mean any Participant who is determined to be a
“key employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Committee
in accordance with the methodology specified by resolution of the Board or the
Management Development and Compensation Committee of the Board and in accordance
with Treas. Reg. §1.409A-1(i).   1.32   “Trust” shall mean one or more trusts
established by the Company in accordance with Article 16.   1.33  
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to

7



--------------------------------------------------------------------------------



 



          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document

    paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof), (b) a loss of the
Participant’s property due to casualty, or (c) such other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, all as determined by the Committee based on the relevant
facts and circumstances.

1.34   “Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee’s date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. A partial year of employment shall not be
treated as a Year of Service.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to,a
select group of management or highly compensated Employees (as determined by the
Committee in its sole discretion). From that group, the Committee shall select,
in its sole discretion, those individuals who may actually participate in this
Plan.   2.2   Enrollment and Eligibility Requirements; Commencement of
Participation.

  (a)   As a condition to participation, each selected Employee shall complete,
execute and return to the Committee a Plan Agreement, an Election Form and a
Beneficiary Designation Form by the deadline(s) established by the Committee in
accordance with the applicable provisions of this Plan. In addition, the
Committee shall establish from time to time such other enrollment requirements
as it determines, in its sole discretion, are necessary.     (b)   Each selected
Employee who is eligible to participate in the Plan shall commence participation
in the Plan on the date that the Committee determines that the Employee has met
all enrollment requirements set forth in this Plan and required by the
Committee, including returning all required documents to the Committee within
the specified time period.     (c)   If an Employee fails to meet all
requirements established by the Committee within the period required, that
Employee shall not be eligible to participate in the Plan during such Plan Year.

8



--------------------------------------------------------------------------------



 



          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document
ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Company Matching Amounts/ Vesting/Crediting/Taxes

3.1   Maximum Deferrals.

  (a)   Maximum Deferrals for Annual Deferral Amount. For each Plan Year, a
Participant may elect to defer, as his or her Annual Deferral Amount, Base
Salary and Bonus, up to the following maximum percentages for each deferral
elected:

         
Deferral
  Maximum Percentage  
Base Salary
    75%
Bonus
    75%

  (b)   Maximum Deferrals for Short Plan Year. Notwithstanding the foregoing, if
a Participant first becomes a Participant after the first day of a Plan Year,
then to the extent required by Section 3.2 and Code Section 409A and related
Treasury Regulations, the maximum amount of the Participant’s Base Salary and
Bonus that may be deferred by the Participant for the Plan Year shall be
determined by applying the percentages set forth in Section 3.1(c) to the
portion of such compensation attributable to services performed after the date
that the Participant’s deferral election is made.

3.2   Timing of Deferral Elections; Effect of Election Form.

  (a)   General Timing Rule for Deferral Elections. Except as otherwise provided
in this Section 3.2, in order for a Participant to make a valid election to
defer Base Salary and Bonus, the Participant must submit an Election Form on or
before the deadline established by the Committee, which in no event shall be
later than the December 31st preceding the Plan Year in which such compensation
will be earned.

     Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting a new Election Form in accordance with
Section 3.2(d) below.

9



--------------------------------------------------------------------------------



 



          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document

  (b)   Timing of Deferral Elections for Newly Eligible Plan Participants. A
selected Employee who first becomes eligible to participate in the Plan on or
after the beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Base Salary or Bonus, attributable to services to be performed after such
election, provided that the Participant submits an Election Form on or before
the deadline established by the Committee, which in no event shall be later than
30 days after the Participant first becomes eligible to participate in the Plan.

     If a deferral election made in accordance with this Section 3.2(b) relates
to compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.
     Any deferral election made in accordance with this Section 3.2(b) shall
become irrevocable no later than the 30th day after the date the selected
Employee becomes eligible to participate in the Plan.

  (c)   Timing of Deferral Elections for Fiscal Year Compensation. In the event
that the fiscal year of an Employer is different than the taxable year of a
Participant, the Committee may determine that a deferral election may be made
for “fiscal year compensation” (as defined below), by submitting an Election
Form on or before the deadline established by the Committee, which in no event
shall be later than the last day of the Employer’s fiscal year immediately
preceding the fiscal year in which the services related to such compensation
will begin to be performed. For purposes of this Section, the term “fiscal year
compensation” shall only include Bonus amounts relating to a service period
coextensive with one or more consecutive fiscal years of the Employer, of which
no amount is paid or payable during the Employer’s fiscal year(s) that
constitute the service period.

     A deferral election made in accordance with this Section 3.2(c) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described in this
Section 3.2(c) for an amount that qualifies as Performance-Based Compensation,
the Committee may permit a Participant to subsequently change his or her
deferral election for such compensation by submitting a new Election Form in
accordance with 3.2(d) below.

  (d)   Timing of Deferral Elections for Performance-Based Compensation. Subject
to the limitations described below, the Committee may determine that an
irrevocable deferral election for an amount that qualifies as Performance-Based
Compensation may be made by submitting an Election Form on or before the
deadline established by the Committee, which in no event shall be later than
6 months before the end of the performance period.

10



--------------------------------------------------------------------------------



 



          KB HOME
          Section 409A Nonqualified Deferred Compensation Plan — Effective
January 1, 2009
          Master Plan Document
     In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(d), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.2(d) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

  (e)   Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture.
With respect to compensation (i) to which a Participant has a legally binding
right to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. §1.409A-2(a)(5).

     Any deferral election(s) made in accordance with this Section 3.2(e) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).

3.3   Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus portion of
the Annual Deferral Amount shall be withheld at the time the Bonus are or
otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. Annual Deferral Amounts shall be credited to the
Participant’s Annual Account for such Plan Year at the time such amounts would
otherwise have been paid to the Participant.   3.4   Company Contribution
Amount.

  (a)   For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.     (b)   For each
Plan Year, an Employer, in its sole discretion, may, but is not required to,
credit any amount it desires to any Participant’s Annual Account under this
Plan, which amount shall be part of the Participant’s Company Contribution
Amount for that Plan Year. The

11



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

      amount so credited to a Participant may be smaller or larger than the
amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive a Company Contribution Amount for that Plan Year. The
Company Contribution Amount described in this Section 3.4(b), if any, shall be
credited to the Participant’s Annual Account for the applicable Plan Year on a
date or dates to be determined by the Committee.     (c)   If not otherwise
specified in the Participant’s employment or other agreement entered into
between the Participant and the Employer, the amount (or the method or formula
for determining the amount) of a Participant’s Company Contribution Amount shall
be set forth in writing in one or more documents, which shall be deemed to be
incorporated into this Plan in accordance with Section 1.26, no later than the
date on which such Company Contribution Amount is credited to the applicable
Annual Account of the Participant.

3.5   Company Matching Amount. A Participant’s Annual Company Matching Amount
for any Plan Year shall be the sum of all Pay Period Company Matching
Contributions for the Plan Year. For this purpose, a Pay Period Company Matching
Contribution shall mean an amount which, when added to the matching contribution
allocated to the Participant’s account under the 401(k) Plan for the same pay
period, equals the match the Participant would have received under the 401(k)
Plan during the corresponding plan year of the 401(k) Plan, if the portion of
Annual Base Salary elected to be deferred had instead been elected and
contributed as a salary deferral contribution under the 401(k) Plan (determined
as if the 401(k) Plan was not subject to the limitations imposed under Code
Sections 401(a)(17), 401(k)(3), 402(g) and 415). The Annual Company Matching
Amount shall be credited during the Plan Year on a pay period-by-pay period
basis. The Annual Company Matching Amount shall not be credited for any Annual
Bonus deferrals made to this Plan. Notwithstanding any provision of this Plan to
the contrary, the Company shall have the right, in its sole and absolute
discretion, to alter the manner in which the Annual Company Matching Amount is
calculated and/or to terminate the Annual Company Matching Amount.

3.6   Vesting.

  (a)   A Participant shall at all times be 100% vested in the portion of his or
her Account Balance attributable to Annual Deferral Amounts, plus amounts
credited or debited on such amounts pursuant to Section 3.7.     (b)   A
Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Contribution Amounts, plus amounts credited or
debited on such amounts pursuant to Section 3.7, in accordance with the vesting
schedules established by the Committee, in its sole and absolute discretion, at
the time each such Company Contribution Amount is first credited to the
Participant’s Account Balance under the Plan. The vesting schedules established
by the Committee for each Company Contribution Amount may be different for
different Participants.  

12



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

  (c)   A Participant shall be vested in the portion of his or her Company
Matching Amount in accordance with the following schedule:

          Years of Service   Vested Percentage
Less than 1 year
    0 %
1 year or more, but less than 2
    10 %
2 years or more, but less than 3
    25 %
3 years or more, but less than 4
    50 %
4 years or more, but less than 5
    75 %
5 years or more
    100 %

  (d)   Notwithstanding anything to the contrary contained in this Section 3.6,
except as provided in (e) below, in the event of a Change in Control, or upon a
Participant’s Disability, Separation from Service on or after qualifying for
Retirement, or death prior to Separation from Service, any amounts that are not
vested in accordance with Sections 3.6(b) or 3.6(c) above, shall immediately
become 100% vested.     (e)   Notwithstanding subsection 3.6(d) above, the
vesting schedules described in Sections 3.6(b) or 3.6(c) above shall not be
accelerated upon a Change in Control to the extent that the Committee determines
that such acceleration would cause the deduction limitations of Section 280G of
the Code to become effective. In the event of such a determination, the
Participant may request independent verification of the Committee’s calculations
with respect to the application of Section 280G. In such case, the Committee
must provide to the Participant within 90 days of such a request an opinion from
a nationally recognized accounting firm selected by the Participant (the
“Accounting Firm”). The opinion shall state the Accounting Firm’s opinion that
any limitation in the vested percentage hereunder is necessary to avoid the
limits of Section 280G and contain supporting calculations. The cost of such
opinion shall be paid for by the Company.     (f)   Section 3.6(e) shall not
prevent the acceleration of the vesting schedules described in Sections 3.6(b)
and 3.6(c) if such Participant is entitled to a “gross-up” payment, to eliminate
the effect of the Code section 4999 excise tax, pursuant to his or her
employment agreement or other agreement entered into between such Participant
and the Employer.

3.7   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

  (a)   Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the Committee, in its sole discretion, which are
based on certain mutual funds (the “Measurement Funds”), for the purpose of
crediting or debiting additional amounts

13



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

      to his or her Account Balance. As necessary, the Committee may, in its
sole discretion, discontinue, substitute or add a Measurement Fund. Each such
action will take effect as of the first day of the first month that begins at
least 30 days after the day on which the Committee gives Participants advance
written notice of such change.     (b)   Election of Measurement Funds. A
Participant, in connection with his or her initial deferral election in
accordance with Section 3.2 above, shall elect, on the Election Form, one or
more Measurement Fund(s) (as described in Section 3.7(a) above) to be used to
determine the amounts to be credited or debited to his or her Account Balance.
If a Participant does not elect any of the Measurement Funds as described in the
previous sentence, the Participant’s Account Balance shall automatically be
allocated into the Money Market Measurement Fund, or other low-risk Measurement
Fund, as determined by the Committee, in its sole discretion. The Participant
may (but is not required to) elect, by submitting an Election Form to the
Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence. Notwithstanding the foregoing, the Committee, in its
sole discretion, may impose limitations on the frequency with which one or more
of the Measurement Funds elected in accordance with this Section 3.7(b) may be
added or deleted by such Participant; furthermore, the Committee, in its sole
discretion, may impose limitations on the frequency with which the Participant
may change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund.     (c)   Proportionate
Allocation. In making any election described in Section 3.7(b) above, the
Participant shall specify on the Election Form, in increments of five percentage
points (5%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.     (d)   Crediting or Debiting
Method. The performance of each Measurement Fund (either positive or negative)
will be determined on a daily basis based on the manner in which such
Participant’s Account Balance has been hypothetically allocated among the
Measurement Funds by the Participant.     (e)   No Actual Investment.
Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Measurement Funds are to be used for measurement purposes only,
and a Participant’s election of any such Measurement Fund, the allocation of his
or her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account

14



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

      Balance in any such Measurement Fund. In the event that the Company or the
Trustee (as that term is defined in the Trust), in its own discretion, decides
to invest funds in any or all of the investments on which the Measurement Funds
are based, no Participant shall have any rights in or to such investments
themselves. Without limiting the foregoing, a Participant’s Account Balance
shall at all times be a bookkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

3.8   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary and Bonus that is
not being deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount. If
necessary, the Committee may reduce the Annual Deferral Amount in order to
comply with this Section 3.8.

  (b)   Company Matching Amounts and Company Contribution Amounts. When a
Participant becomes vested in a portion of his or her Account Balance
attributable to any Company Matching Amounts and/or Company Contribution
Amounts, the Participant’s Employer(s) shall withhold from that portion of the
Participant’s Base Salary and Bonus that is not deferred, in a manner determined
by the Employer(s), the Participant’s share of FICA and other employment taxes
on such amounts. If necessary, the Committee may reduce the vested portion of
the Participant’s Company Matching Amount or Company Contribution Amount, as
applicable, in order to comply with this Section 3.8.     (c)   Distributions.
The Participant’s Employer(s), or the trustee of the Trust, shall withhold from
any payments made to a Participant under this Plan all federal, state and local
income, employment and other taxes required to be withheld by the Employer(s),
or the trustee of the Trust, in connection with such payments, in amounts and in
a manner to be determined in the sole discretion of the Employer(s) and the
trustee of the Trust.

ARTICLE 4
Short-Term Payout; Unforeseeable Emergencies

4.1   Short-Term Payouts. In connection with each election to defer an Annual
Deferral Amount, a Participant may elect to receive all or a portion of such
Annual Deferral Amount, plus amounts credited or debited on that amount pursuant
to Section 3.7, in the form of a lump sum payment, calculated as of the close of
business on or around the Benefit Distribution Date designated by the
Participant in accordance with this Section (a “Short-Term Payout”). The Benefit
Distribution Date for the amount subject to a Short-Term Payout election shall
be the first day of any Plan Year designated by the Participant, which may be no
sooner than 3 Plan Years after the

15



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

    end of the Plan Year to which the Participant’s deferral election relates,
unless otherwise provided on an Election Form approved by the Committee.      
      Subject to the other terms and conditions of this Plan, each Short-Term
Payout elected shall be paid out during a 60 day period commencing immediately
after the Benefit Distribution Date. By way of example, if a Short-Term Payout
is elected for Annual Deferral Amounts that are earned in the Plan Year
commencing January 1, 2008, the earliest Benefit Distribution Date that may be
designated by a Participant would be January 1, 2012, and the Short-Term Payout
would be paid out during the 60 day period commencing immediately after such
Benefit Distribution Date.   4.2   Postponing Short-Term Payouts. A Participant
may elect to postpone a Short-Term Payout described in Section 4.1 above, and
have such amount paid out during a 60 day period commencing immediately after an
allowable alternative Benefit Distribution Date designated in accordance with
this Section 4.2. The Committee may, however, in its sole discretion, accept,
modify or reject such an election by a Participant. In order to make such an
election, the Participant must submit an Election Form to the Committee in
accordance with the following criteria:

  (a)   The election of the new Benefit Distribution Date shall have no effect
until at least 12 months after the date on which the election is made;     (b)  
The new Benefit Distribution Date selected by the Participant for such
Short-Term Payout must be the first day of a Plan Year that is no sooner than
5 years after the previously designated Benefit Distribution Date; and     (c)  
The election must be made at least 12 months prior to the Participant’s
previously designated Benefit Distribution Date for such Short-Term Payout.    
     For purposes of applying the provisions of this Section 4.2, a
Participant’s election to postpone a Short-Term Payout shall not be considered
to be made until the date on which the election becomes irrevocable (including
acceptance by the Committee). Such an election shall become irrevocable no later
than the date that is 12 months prior to the Participant’s previously designated
Benefit Distribution Date for such Short-Term Payout.

4.3   Other Benefits Take Precedence Over Short-Term Payouts. Should an event
occur prior to any Benefit Distribution Date designated for a Short-Term Payout
that would trigger a benefit under Articles 5 through 9, as applicable, all
amounts subject to a Short-Term Payout election shall be paid in accordance with
the other applicable provisions of the Plan and not in accordance with this
Article 4.   4.4   Unforeseeable Emergencies.

  (a)   If a Participant experiences an Unforeseeable Emergency prior to the
occurrence of a distribution event described in Articles 5 through 9, as
applicable, the Participant may

16



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

      petition the Committee to receive a partial or full payout from the Plan.
The payout, if any, from the Plan shall not exceed the lesser of (i) the
Participant’s vested Account Balance, calculated as of the close of business on
or around the Benefit Distribution Date for such payout, as determined by the
Committee in accordance with provisions set forth below, or (ii) the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
Federal, state, or local income taxes or penalties reasonably anticipated as a
result of the distribution. A Participant shall not be eligible to receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.               If the Committee, in its sole
discretion, approves a Participant’s petition for payout from the Plan, the
Participant’s Benefit Distribution Date for such payout shall be the date on
which such Committee approval occurs and such payout shall be distributed to the
Participant in a lump sum no later than 60 days after such Benefit Distribution
Date. In addition, in the event of such approval the Participant’s outstanding
deferral elections under the Plan shall be cancelled.

  (b)   A Participant’s deferral elections under this Plan shall also be
cancelled to the extent the Committee determines that such action is required
for the Participant to obtain a hardship distribution from an Employer’s 401(k)
Plan pursuant to Treas. Reg. §1.401(k)-1(d)(3).

ARTICLE 5
Retirement Benefit

5.1   Retirement Benefit. If a Participant experiences a Separation from Service
that qualifies as a Retirement, the Participant shall be eligible to receive his
or her vested Account Balance in either a lump sum or annual installment
payments, as elected by the Participant in accordance with Section 5.2 (the
“Retirement Benefit”); provided, however, that a Participant shall only be
eligible to receive annual installments for Annual Accounts relating to Plan
Years beginning before January 1, 2009. A Participant’s Retirement Benefit shall
be calculated as of the close of business on or around the applicable Benefit
Distribution Date for such benefit, which shall be (i) the first day after the
end of the 6-month period immediately following the date on which the
Participant experiences such Separation from Service if the Participant is a
Specified Employee, and (ii) for all other Participants, the date on which the
Participant experiences a Separation from Service; provided, however, if a
Participant changes the form of distribution for one or more Annual Accounts in
accordance with Section 5.2(b), the Benefit Distribution Date for the Annual
Account(s) subject to such change shall be determined in accordance with
Section 5.2(b).   5.2   Payment of Retirement Benefit.

  (a)   In connection with a Participant’s election to defer an Annual Deferral
Amount, the Participant shall elect the form in which his or her Annual Account
for such Plan Year will be paid. The Participant may elect to receive each
Annual Account (i) in the form of

17



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

      a lump sum or (ii) pursuant to an Annual Installment Method of 5, 10 or 15
years, but only with respect to Annual Accounts relating to Plan Years beginning
before January 1, 2009. If a Participant does not make any election with respect
to the payment of an Annual Account, then the Participant shall be deemed to
have elected to receive such Annual Account as a lump sum.     (b)   A
Participant may change the form of payment for an Annual Account by submitting
an Election Form to the Committee in accordance with the following criteria:

  (i)   The election shall not take effect until at least 12 months after the
date on which the election is made;     (ii)   The new Benefit Distribution Date
for such Annual Account shall be at least 5 years after the Benefit Distribution
Date that would otherwise have been applicable to such Annual Account; and    
(iii)   The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such Annual
Account.

            For purposes of applying the provisions of this Section 5.2(b), a
Participant’s election to change the form of payment for an Annual Account shall
not be considered to be made until the date on which the election becomes
irrevocable. Such an election shall become irrevocable no later than the date
that is 12 months prior to the Benefit Distribution Date that would otherwise
have been applicable to such Annual Account. Subject to the requirements of this
Section 5.2(b), the Election Form most recently accepted by the Committee that
has become effective for an Annual Account shall govern the form of payout of
such Annual Account.     (c)   The lump sum payment shall be made, or
installment payments shall commence, no later than 60 days after the applicable
Benefit Distribution Date. Remaining installments, if any, shall continue in
accordance with the Participant’s election for each Annual Account and shall be
paid no later than 60 days after each anniversary of the Benefit Distribution
Date.

ARTICLE 6
Pre-Retirement Survivor Benefit

6.1   Pre-Retirement Survivor Benefit. The Participant’s Beneficiary shall
receive a Pre-Retirement Survivor Benefit equal to the Participant’s Account
Balance if the Participant dies before he or she Retires, experiences a
Separation from Service or suffers a Disability.   6.2   Payment of
Pre-Retirement Survivor Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form
whether the Pre-Retirement Survivor Benefit shall be received by his or her
Beneficiary in a lump sum or, in the case of Annual Accounts relating to Plan
Years beginning before January 1, 2009, pursuant to an

18



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

    Annual Installment Method of 5, 10 or 15 years. The Participant may annually
change this election to an allowable alternative payout period by submitting a
new Election Form to the Committee; provided, however, the election shall not
take effect until at least 12 months after the date on which the election is
made. If a Participant does not make any election with respect to the payment of
the Pre-Retirement Survivor Benefit, then such benefit shall be paid in a lump
sum. Despite the foregoing, if the Participant’s Account Balance at the time of
his or her death is less than $25,000, payment of the Pre-Retirement Survivor
Benefit shall be made in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, no later than 60 days after the Committee
is provided with proof that is satisfactory to the Committee of the
Participant’s death.

ARTICLE 7
Termination Benefit

7.1   Termination Benefit. If a Participant experiences a Separation from
Service that does not qualify as a Retirement, the Participant shall receive his
or her vested Account Balance in the form of a lump sum payment (the
“Termination Benefit”). A Participant’s Termination Benefit shall be calculated
as of the close of business on or around the Benefit Distribution Date for such
benefit, which shall be (i) the first day after the end of the 6-month period
immediately following the date on which the Participant experiences such
Separation from Service if the Participant is a Specified Employee, and (ii) for
all other Participants, the date on which the Participant experiences a
Separation from Service.   7.2   Payment of Termination Benefit. The Termination
Benefit shall be paid to the Participant no later than 60 days after the
Participant’s Benefit Distribution Date. Notwithstanding the foregoing, to the
extent a Participant’s Account Balance is equal to or greater than $25,000 at
the time of Separation from Service, the Participant may request that the
Committee cause the Termination Benefit to be paid pursuant to an Annual
Installment Method of 5, 10, or 15 years (but only with respect to Annual
Deferral Amounts relating to Plan Years beginning before January 1, 2009). The
Committee may, in its sole discretion, accept, modify or reject the request of a
Participant to pay the Termination Benefit pursuant to a method other than lump
sum. Such request, along with any Committee acceptance, shall comply with the
requirements of Section 5.2(b) (relating to subsequent changes of payment
elections). Once the change in election to pay the Termination Benefit pursuant
to a method other than a lump sum has been approved by the Committee, this
election can no longer be modified again at a later date. The lump sum payment
shall be made, or installment payments shall commence, no later than 60 days
after the Participant’s Benefit Distribution Date.

ARTICLE 8
Disability Benefit

8.1   Disability Benefit. If a Participant becomes Disabled prior to the
occurrence of a distribution event described in Articles 5 through 7, as
applicable, the Participant shall receive his or her

19



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

    vested Account Balance in the form of a lump sum payment (the “Disability
Benefit”). The Disability Benefit shall be calculated as of the close of
business on or around the Participant’s Benefit Distribution Date for such
benefit, which shall be the date on which the Participant becomes Disabled.  
8.2   Payment of Disability Benefit. The Disability Benefit shall be paid to the
Participant no later than 60 days after the Participant’s Benefit Distribution
Date.

ARTICLE 9
Post-Retirement Survivor Benefit

9.1   Death Prior to Completion of Retirement Benefit. If a Participant dies
after Retirement but before the Retirement Benefit is paid in full, the
Participant’s unpaid Retirement Benefit payments shall continue and shall be
paid to the Participant’s Beneficiary in a lump sum.   9.2   Payment of
Post-Retirement Survivor Benefit. The Post-Retirement Survivor Benefit under
this Article shall be paid to the Participant’s Beneficiary(ies) no later than
60 days after the Participant’s Benefit Distribution Date, which shall be the
date on which the Committee is provided with proof that is satisfactory to the
Committee of the Participant’s death.

ARTICLE 10
Beneficiary Designation

10.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.   10.2   Beneficiary Designation; Change;
Spousal Consent. A Participant shall designate his or her Beneficiary by
completing and signing the Beneficiary Designation Form, and returning it to the
Committee or its designated agent. A Participant shall have the right to change
a Beneficiary by completing, signing and otherwise complying with the terms of
the Beneficiary Designation Form and the Committee’s rules and procedures, as in
effect from time to time. If the Participant names someone other than his or her
spouse as a Beneficiary, the Committee may, in its sole discretion, determine
that spousal consent is required to be provided in a form designated by the
Committee, executed by such Participant’s spouse and returned to the Committee.
Upon the acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.  

20



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

10.3   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.   10.4   No Beneficiary Designation. If a Participant
fails to designate a Beneficiary as provided in Sections 10.1, 10.2 and 10.3
above or, if all designated Beneficiaries predecease the Participant or die
prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be his or her surviving
spouse. If the Participant has no surviving spouse, the benefits remaining under
the Plan to be paid to a Beneficiary shall be payable to the executor or
personal representative of the Participant’s estate.   10.5   Doubt as to
Beneficiary. If the Committee has any doubt as to the proper Beneficiary to
receive payments pursuant to this Plan, the Committee shall have the right,
exercisable in its discretion, to cause the Participant’s Employer to withhold
such payments until this matter is resolved to the Committee’s satisfaction.  
10.6   Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 11
Leave of Absence

11.1   Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a Separation from
Service, (a) the Participant shall continue to be considered eligible for the
benefits provided under the Plan, and (b) the Annual Deferral Amount shall
continue to be withheld during such paid leave of absence in accordance with
Section 3.2.   11.2   Unpaid Leave of Absence. If a Participant is authorized by
the Participant’s Employer to take an unpaid leave of absence from the
employment of the Employer for any reason, and such leave of absence does not
constitute a Separation from Service, such Participant shall continue to be
eligible for the benefits provided under the Plan. During the unpaid leave of
absence, the Participant shall not be allowed to make any additional deferral
elections. However, if the Participant returns to employment, the Participant
may elect to defer an Annual Deferral Amount for the Plan Year following his or
her return to employment and for every Plan Year thereafter while a Participant
in the Plan, provided such deferral elections are otherwise allowed and an
Election Form is delivered to and accepted by the Committee for each such
election in accordance with Section 3.2 above.

ARTICLE 12
Termination of Plan, Amendment or Modification

21



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

12.1   Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, each Employer reserves the right to terminate the
Plan with respect to all of its Participants. In the event of a Plan termination
no new deferral elections shall be permitted for the affected Participants and
such Participants shall no longer be eligible to receive new Company
contributions. However, after the Plan termination the Account Balances of such
Participants shall continue to be credited with Annual Deferral Amounts
attributable to a deferral election that was in effect prior to the Plan
termination to the extent deemed necessary to comply with Code Section 409A and
related Treasury Regulations, and additional amounts shall continue to credited
or debited to such Participants’ Account Balances pursuant to Section 3.7. The
Measurement Funds available to Participants following the termination of the
Plan shall be comparable in number and type to those Measurement Funds available
to Participants in the Plan Year preceding the Plan Year in which the Plan
termination is effective. In addition, following a Plan termination, Participant
Account Balances shall remain in the Plan and shall not be distributed until
such amounts become eligible for distribution in accordance with the other
applicable provisions of the Plan. Notwithstanding the preceding sentence, to
the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the Employer may
provide that upon termination of the Plan, all Account Balances of the
Participants shall be distributed, subject to and in accordance with any rules
established by such Employer deemed necessary to comply with the applicable
requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).

12.2   Amendment. Any Employer may, at any time, amend or modify the Plan in
whole or in part with respect to that Employer. Notwithstanding the foregoing,
(i) no amendment or modification shall be effective to decrease or restrict the
value of a Participant’s Account Balance in existence at the time the amendment
or modification is made, calculated as if the Participant had experienced a
Separation from Service as of the effective date of the amendment or
modification or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, the Participant had Retired as of
the effective date of the amendment or modification, (ii) no amendment or
modification shall be effective upon or after a Change in Control without the
prior written consent of a majority of the Participants, and (iii) no amendment
or modification of this Section 12.2 or Section 13.2 of the Plan shall be
effective.   12.3   Plan Agreement. Despite the provisions of Sections 12.1, if
a Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.   12.4   Effect of Payment. The
full payment of the Participant’s vested Account Balance in accordance with the
applicable provisions of the Plan shall completely discharge all obligations to
a Participant and his or her designated Beneficiaries under this Plan, and the
Participant’s Plan Agreement shall terminate.

ARTICLE 13
Administration

22



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

13.1   Committee Duties. Except as otherwise provided in this Article 13, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (a) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (b) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.   13.2   Administration Upon Change In Control.
Within 120 days following a Change in Control, the individuals who comprised the
Committee immediately prior to the Change in Control (whether or not such
individuals are members of the Committee following the Change in Control) may,
by written consent of the majority of such individuals, appoint an independent
third party administrator (the “Administrator”) to perform any or all of the
Committee’s duties described in Section 13.1 above, including without
limitation, the power to determine any questions arising in connection with the
administration or interpretation of the Plan, and the power to make benefit
entitlement determinations. Upon and after the effective date of such
appointment, (a) the Company must pay all reasonable administrative expenses and
fees of the Administrator, and (b) the Administrator may only be terminated with
the written consent of the majority of Participants with an Account Balance in
the Plan as of the date of such proposed termination.

13.3   Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.  
13.4   Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.   13.5
  Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.   13.6   Employer
Information. To enable the Committee and/or Administrator to perform its
functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Separation from Service,

23



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

    Disability or death of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

ARTICLE 14
Other Benefits and Agreements

14.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 15
Claims Procedures

15.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.   15.2   Notification
of Decision. The Committee shall consider a Claimant’s claim within a reasonable
time, but no later than 90 days after receiving the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 90 day period. In no event
shall such extension exceed a period of 90 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. The Committee shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  

24



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure set forth in Section 15.3 below; and     (v)   a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

15.3   Review of a Denied Claim. On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):

  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;     (b)   may submit
written comments or other documents; and/or     (c)   may request a hearing,
which the Committee, in its sole discretion, may grant.

15.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and  

25



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

  (d)   a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

15.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 15 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 16
Trust

16.1   Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan (the “Trust”).   16.2   Interrelationship of the
Plan and the Trust. The provisions of the Plan and the Plan Agreement shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.   16.3   Distributions From the Trust. Each
Employer’s obligations under the Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust, and any such distribution shall
reduce the Employer’s obligations under this Plan.

ARTICLE 17
Miscellaneous

17.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury guidance and Regulations.
  17.2   Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer. For purposes of the payment
of benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.  

26



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document

17.3   Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.   17.4   Nonassignability. Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transferable. No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.   17.5   Not a Contract of Employment. The
terms and conditions of this Plan shall not be deemed to constitute a contract
of employment between any Employer and the Participant. Such employment is
hereby acknowledged to be an “at will” employment relationship that can be
terminated at any time for any reason, or no reason, with or without cause, and
with or without notice, unless expressly provided in a written employment
agreement. Nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of any Employer, or to interfere with the right of
any Employer to discipline or discharge the Participant at any time.   17.6  
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.   17.7   Terms. Whenever any words are used herein in the masculine,
they shall be construed as though they were in the feminine in all cases where
they would so apply; and       whenever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or the singular, as the case may be, in all cases where they would so
apply.   17.8   Captions. The captions of the articles, sections and paragraphs
of this Plan are for convenience only and shall not control or affect the
meaning or construction of any of its provisions.   17.9   Governing Law.
Subject to ERISA, the provisions of this Plan shall be construed and interpreted
according to the internal laws of the State of California without regard to its
conflicts of laws principles.   17.10   Notice. Any notice or filing required or
permitted to be given to the Committee under this Plan shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, to the
address below:

27



--------------------------------------------------------------------------------



 



KB HOME
Section 409A Nonqualified Deferred Compensation Plan — Effective January 1, 2009
Master Plan Document
Senior Vice President, Taxation
KB HOME
10990 Wilshire Blvd.
Los Angeles, CA 90024

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   17.11   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.  
17.12   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.   17.13   Validity. In case any
provision of this Plan shall be illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining parts hereof, but this
Plan shall be construed and enforced as if such illegal or invalid provision had
never been inserted herein.   17.14   Incompetent. If the Committee determines
in its discretion that a benefit under this Plan is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, the Committee may direct payment of such benefit to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.   17.15   Domestic Relations Orders. If necessary
to comply with a domestic relations order, as defined in Code
Section 414(p)(1)(B), pursuant to which a court has determined that a spouse or
former spouse of a Participant has an interest in the Participant’s benefits
under the Plan, the Committee shall have the right to immediately distribute the
spouse’s or former spouse’s interest in the Participant’s benefits under the
Plan to such spouse or former spouse.   17.16   Distribution in the Event of
Income Inclusion Under Code Section 409A. If any portion of a Participant’s
Account Balance under this Plan is required to be included in income by the
Participant prior to receipt due to a failure of this Plan to comply with the
requirements of Code Section 409A and related Treasury Regulations, the
Committee may determine that such

28



--------------------------------------------------------------------------------



 



     KB HOME
     Section 409A Nonqualified Deferred Compensation Plan — Effective January 1,
2009
     Master Plan Document

    Participant shall receive a distribution from the Plan in an amount equal to
the lesser of (i) the portion of his or her Account Balance required to be
included in income as a result of the failure of the Plan to comply with the
requirements of Code Section 409A and related Treasury Regulations, or (ii) the
unpaid vested Account Balance.   17.17   Deduction Limitation on Benefit
Payments. If an Employer reasonably anticipates that the Employer’s deduction
with respect to any distribution from this Plan would be limited or eliminated
by application of Code Section 162(m), then to the extent permitted by Treas.
Reg. §1.409A-2(b)(7)(i), payment shall be delayed as deemed necessary to ensure
that the entire amount of any distribution from this Plan is deductible. Any
amounts for which distribution is delayed pursuant to this Section shall
continue to be credited/debited with additional amounts in accordance with
Section 3.7. The delayed amounts (and any amounts credited thereon) shall be
distributed to the Participant (or his or her Beneficiary in the event of the
Participant’s death) at the earliest date the Employer reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m). In the event that such date is
determined to be after a Participant’s Separation from Service and the
Participant to whom the payment relates is determined to be a Specified
Employee, then to the extent deemed necessary to comply with Treas. Reg.
§1.409A-3(i)(2), the delayed payment shall not made before the end of the
six-month period following such Participant’s Separation from Service.

29



--------------------------------------------------------------------------------



 



     KB HOME
     Section 409A Nonqualified Deferred Compensation Plan — Effective January 1,
2009
     Master Plan Document
APPENDIX A
LIMITED TRANSITION RELIEF FOR DISTRIBUTION ELECTIONS MADE
AVAILABLE IN ACCORDANCE WITH NOTICE 2006-79, 2007-86 AND SUBSEQUENT
GUIDANCE
     The capitalized terms below shall have the same meaning as provided in
Article 1 of the Plan.
     Opportunity to Make New (or Revise Existing) Distribution Elections.
Notwithstanding the required deadline for the submission of an initial
distribution election under Article 4 of the Plan, the Committee may, to the
extent permitted by Notice 2006-79, provide a limited period in which
Participants may make new distribution elections, or revise existing
distribution elections, with respect to amounts subject to the terms of the
Plan, by submitting an Election Form on or before the deadline established by
the Committee, which in no event shall be later than December 31, 2007. Any
distribution election(s) made by a Participant, and accepted by the Committee,
in accordance with this Appendix A shall not be treated as a change in either
the form or timing of a Participant’s benefit payment for purposes of Code
Section 409A or the Plan. If any distribution election submitted by a
Participant in accordance with this Appendix A either (a) relates to an amount
that would otherwise be paid to the Participant in 2007, or (b) would cause an
amount to be paid to the Participant in 2007, such election shall not be
effective.
     In addition, notwithstanding the required deadlines for the submission of
distribution elections under the Plan, the Committee may, to the extent
permitted by Notice 2007-86, provide a limited period in which Participants may
make new distribution elections, or revise existing distribution elections, with
respect to amounts subject to the terms of the Plan, by submitting an Election
Form on or before the deadline established by the Committee, which for amounts
that would otherwise be paid to the Participant after 2008 shall in no event be
later than December 31, 2008. If any distribution election submitted by a
Participant in accordance with this paragraph either (a) relates to an amount
that would otherwise be paid to the Participant in 2008, or (b) would cause an
amount to be paid to the Participant in 2008, such election shall not be
effective.
     Any distribution election(s) made by a Participant, and accepted by the
Committee, in accordance with this Appendix A shall not be treated as a change
in either the form or timing of a Participant’s benefit payment for purposes of
Code Section 409A or the Plan.
     The Committee may provide further transition relief for new distribution
elections and changes in existing distribution elections with respect to amounts
subject to the terms of the Plan to the extent permitted in future Treasury
Department or Internal Revenue Service guidance.

30